Title: To George Washington from Gustavus Scott, c.3 September 1795
From: Scott, Gustavus
To: Washington, George


          Letter not found: from Gustavus Scott, c.3 Sept. 1795. On 3 Sept., William Deakins, Jr., wrote GW: “The Commissioners by this days post will inform you their Situation.” On 14 Sept., GW wrote Robert Morris: “The letter herewith enclosed from Mr Scott (one of the Commissioners of the Fedl City) was met by me on my way to George Town with another from Colo. Deakins to the same effect.”
        